         Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 1 of 37 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

BRUCE HARDNETT
                                                       CASE NO.:
          Plaintiff

vs.

CITIBANK N.A.,

      Defendant(s).
_________________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

          BRUCE HARDNETT, Plaintiff herein, files this Complaint against CITIBANK

N.A., defendant(s)1 herein, and alleges:

          1.     This is an action under Title VII of the 1964 Civil Rights Act as amended,

42 U.S.C. Section 2000e-2(a), to 42 U.S.C.§1981 and Florida Civil Rights Act 760.01 et

seq. for unlawful employment practices on the basis of race, color, and retaliation.

Plaintiff suffered said damages as a result of being subjected to race and color

discrimination and from being unlawfully retaliated against by Defendant(s)s after

Plaintiff complained about his treatment on countless occasions and participated in the

EEOC process.

                                JURISDICTION AND VENUE

          2.     Defendant is a Florida corporation or Foreign corporation/entity engaged

in trade and commerce and doing and authorized to do business in the State of Florida



1   Citibank N.A., Citi, or Citigroup are used interchangeably as Defendant in this case.

                                                  1
        Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 2 of 37 PageID 2




in Hillsborough County, Florida and within this Court’s District.

        3.     This court has subject matter jurisdiction pursuant to Article III, Section 1

of the U.S. Constitution and 28 U.S.C. sections 1331, 1332 and 1343.

        4.     This Court has supplemental jurisdiction over state law claims discussed

below under 28 U.S.C. Section 1367(a) because they arise out of the same case or

controversy.

        5.     All conditions precedent to jurisdiction have occurred or been complied

with. Charges of discrimination were filed with the Equal Employment Opportunity

Commission and Florida Commission on Human Relations within three hundred days

and three hundred and sixty-five days of the acts complained of herein and Plaintiff's

Complaint is filed within ninety days of Plaintiff's receipt of the Equal Employment

Opportunity Commission's issuance of a right to sue letter. (See Exhibit “A” and Exhibit

“B”)2

        6.     Venue is proper in U.S. District Court, Tampa Division, Tampa, Florida,

because Defendant’s principal place of business in Florida is located in Tampa,

Hillsborough County, Florida and/or all actions material to the complaint have

occurred in Hillsborough County, Florida or within this District.

                                     PLAINTIFF

        7.     The Plaintiff BRUCE HARDNETT is a natural person residing in

Hillsborough County Florida and was doing so at all times material to this action.


2
 For clarification, Exhibit “A”, which is charge number: 511-2019-02717 applies to Counts III,
IV, VI, VII, IX and X. Exhibit “B”, which is charge number: 511-2021-00595 applies to Counts
XII and XIII.

                                                2
      Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 3 of 37 PageID 3




Plaintiff worked as an Assistant VP       with Defendant(s) throughout the Central

Florida, but specifically within the Hillsborough County District/Region.

                                  DEFENDANT(S)

      8.     The Defendant(s)      CITIBANK N.A., (hereinafter “Defendant(s)” or

“CITI” or “CITIGROUP” ) are/is an active for-profit corporation and/or entity doing

business in Florida with its principal place of business at 3800 Queen Palm, Dr.,

Tampa, FL 33610.

   FACTS RELEVANT TO PLAINTIFF’S CAUSES OF ACTIONS AND CLAIMS

      9.     At all times relevant to this claims, Plaintiff HARDNETT was an Assistant

VP at CITIBANK. Prior to relocating to Florida, while Plaintiff was in New York, in

2014 he was a member of a team which was instrumental in creating the “Pre-Periodic

Review” program.      Plaintiff was informed that the company planned to expand

operations of this program to Florida.     In September of 2016 Plaintiff transferred to

Tampa for the job and position of implementing the Pre-Periodic Review operations

and to help run and train others on the program. From 2016 through 2017, Plaintiff

worked successfully in this position. Interestingly, all of the persons hired in 2016 as

part of the Pre-Periodic Review Team (“PPR”) whom HARDNETT trained have been

promoted, while Plaintiff is still awaiting a promotion.

      10.    On or about July 11, 2017, CITI announced the opening to the equivalent of

a Team Leader of the Pre-Periodic Review operations/program and which would have

been a promotion for Plaintiff to Vice President. At the time of the posting Plaintiff was

not only qualified for the position but Plaintiff was the most qualified. On or about July

                                            3
      Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 4 of 37 PageID 4




21, 2017, Plaintiff received an email from HR acknowledging and notifying him of

receipt of his application and interest in the position. On or about July 27, 2017 Plaintiff

received an email from Dina Saada regarding his interview for the position to which

Plaintiff subsequently interviewed for the position on July 28, 2017.

       11.   On or about January 17, 2018, Plaintiff received an email from HR of those

selected. The people selected were (1) Christina Klob, White female. Klob was a Junior

Associate when she applied for the job with a mere two (2) years of experience in the

Department. Plaintiff had more experience and qualification than Klob. (2) Jennifer

Vergel, Spanish/White female. Vergel had less experience and seniority than Plaintiff.

(3) Daniel Flores, Spanish/White male. Flores was hired outside the company and was

an external hire. More importantly, on August 14, 2017, Plaintiff received an email of

Flores’ hiring which was before the hiring process was even complete. Indeed, Plaintiff

had more experience for this position and more seniority within the company than

Flores. Moreover, Plaintiff was one of the primary individuals who created the training

materials and programs used by the very people hired over Plaintiff for the position.

       12.   Additionally, not only was Plaintiff passed over for the promotion and the

job, but also, another African-American, female, Michelle Boyd applied and was passed

over and she too had more experience and qualifications than those hired. Plaintiff and

BOYD were the most Senior Analyst(s) and the most qualified on the team. Afterwards,

throughout 2018 Plaintiff continued to inquire and complain about why he was not

promoted to this position and when would he be promoted.



                                             4
      Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 5 of 37 PageID 5




       13.   To this point, in mid-2018 there was a Compliant Procedure VP Position

which was located in New York. The company decided to move the responsibilities for

that position to Tampa. Instead of moving the position to Tampa, the company decided

to promote and hire Carolyn Gibson, white, in a position to take on these

responsibilities. In fact, Plaintiff could have and should have been promoted to this VP

position. He was qualified for the position and was able to perform the responsibilities

of the position. Instead, the company did not even announce the position but instead

hired Gibson externally. Gibson had no experience for the position, had no college

degree, was at an Associate Level and was actually promoted approximately two (2)

levels to this “created” position.

       14.   Additionally, Plaintiff was discriminated due to his race by being given less

than favorable or poor evaluations. Before Plaintiff came to Tampa, Plaintiff received

favorable job evaluation(s) in New York. Plaintiff was given bonus(es) due to his work

and was even permitted to transfer to Tampa from New York, which would not have

been allowed if Plaintiff had received poor evaluations. However, in January of 2018

and in January 2020 Plaintiff received less than favorable or poor evaluations. To this

end, Plaintiff went beyond what was required in the job description. He performed all

my duties satisfactorily. He created multiple training procedures and programs which

are still being used, and he even received positive emails from colleagues indicating

how well he assisted them. To this end, the reason for these poor evaluations was

because of Plaintiff’s race and in retaliation for Plaintiff’s continued inquiries into being

promoted so as to prevent Plaintiff from being promoted or from being eligible for

                                             5
      Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 6 of 37 PageID 6




promotions, to negatively affect Plaintiff’s bonuses and to hinder Plaintiff’s continued

advancement(s) at CITIGROUP.

      15.    In fact, Randy Wodicka, White male, was hired around September 2018 on

the Compliment Procedure Team. Wodicka was a Vice President that transferred from

another department. Recently, as of March of 2019 after Plaintiff’s manager resigned

Wodicka was promoted to the lead manager of Pre-Periodic Review department and

now Plaintiff reports to him. This is yet another VP role that Plaintiff was qualified for

but was unable to apply for because of his performance rating and because the position

was not made available for his application.

      16.    Moreover, Plaintiff’s less than favorable or poor evaluation in December

2018/January 2019 was in part retaliation for Plaintiff going out on and taking short

term disability. Plaintiff was in a serious car accident in September of 2018. Plaintiff

was out on short term disability in October and part of November of 2018. Plaintiff

returned to work in November of 2018 and performed his job duties well. Plaintiff had

no issues when he returned.       Suddenly, in December 2018/January 2019 Plaintiff

received another less than favorable or poor evaluation for no legitimate reason.

Plaintiff believes that his less than favorable or poor evaluation was due in part for him

being out on short term disability immediately prior to the evaluation.

      17.    Additionally, during the EEOC process, Plaintiff was required to file a

Rebuttal to Defendant’s Position Statement. On or about September 14, 2020 Plaintiff

received a copy of the Position Statement of the Respondent CITI. On or about October

15, 2020 Plaintiff filed a comprehensive Response/Rebuttal to Respondent’s Position

                                              6
       Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 7 of 37 PageID 7




Statement in which Plaintiff personally attached a written statement refuting the

assertions advanced in the Position Statement.

       18.    On or about November 6, 2020, and after the Respondent received notice of

Plaintiff’s Rebuttal/Response to Respondent’s Position Statement, Plaintiff was

suddenly placed on a Performance Improvement Plan (PIP). Being placed on this PIP

was without notice, and without justification.         In fact, in August of 2020 Plaintiff had

just received an unsolicited gift card and “thank you” note from his manager and team

leader [Randy Wodicka] “thanking” Plaintiff for his work and for all that he does/did

for the team. More importantly, according to prior discussions with management,

Plaintiff’s performance was good.

       19.    Interestingly, Plaintiff was the only person [black person] on the team to be

placed on a PIP. To this end, upon information and belief, Plaintiff is the only person

ever been placed on a PIP in that unit or department.                Moreover, before the PIP

conversation and Plaintiff being placed on a PIP, during our bi-weekly meetings, there

were never any notice, discussions or indication or warning of any kind that such

disciplinary and punitive actions would be taken against Plaintiff, which in and of itself

violates company policy.        More stunningly, the infractions that were levied against

Plaintiff were/are inaccurate, incorrect, without any merit and were/are not supported

by any documentation for initiating a PIP. 3



3
 Plaintiff was notified on being placed on PIP on November 6, 2020. The PIP period was for
sixty (60) days, or up until January 6, 2021. However, as of the filing of this Complaint, there
have been no follow-ups, discussions, or assessments with Plaintiff relating to the PIP or any
performance issues or improvements.

                                                 7
      Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 8 of 37 PageID 8




         COUNT I: VIOLATIONS OF 42 U.S.C. §1981 AGAINST DEFENDANT

          (“Race Discrimination-Failure To Promote For 2017-2018 Opening”)

         20.   Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

         21.   HARDNETT repeats, re-alleges and incorporates paragraphs 1-20 set forth

above.

         22.   HARDNETT is African-American and therefore a member of the

protected class and/or is black pursuant to 42 U.S.C. §1981.

         23.   At all times material to this action HARDNETT was employed with the

CITI under the auspices of employment contract, either express, implied or at-will.

         24.   At all times material to this Complaint, Defendant, or Defendant through

its agents, representatives, and employees, who were acting in the course and scope of

their employment, was/is an employer within the meaning of Section 1981 with fifteen

(15) employees and was receiving money from the Federal Government through federal

contracts-loans.

         25.   The Defendant, CITI deprived Plaintiff of his civil rights under 42 U.S.C. §

1981 by intentionally discriminating against Plaintiff with respect to the benefits, rights,

privileges, terms and conditions of his employment contract by discriminating against

Plaintiff with the specific purpose of denying Plaintiff promotion and advancement and

causing Plaintiff further harm and with the purpose of adversely affecting Plaintiff’s

ability to gain future and further advancement within CITI.

                                             8
      Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 9 of 37 PageID 9




       26.      That Defendant CITI has never on any other occasions acted in such a

manner with white former or current employees who have entered into such or similar

employment related contract(s), agreements, or relationships with CITI, with respect to

promoting qualified white employees to positions, which they have applied.

       27.    42 U.S.C. §1981(a) states in pertinent part, “All persons within the

jurisdiction of the United States shall have the same right in every State and Territory to

make and enforce contracts, to sue, be parties, give evidence, and to the full and equal

benefit of all laws and proceedings for the security of persons and property as is

enjoyed by white citizens, and shall be subject to like punishment, pains, penalties,

taxes, licenses, and exactions of every kind, and to no other.”

       28.    42 U.S.C. §1981 (b) states in pertinent part, “For purposes of this section,

the term “make and enforce contracts” includes the making, performance, modification,

and termination of contracts, and the enjoyment of all benefits, privileges, terms, and

conditions of the contractual relationship.

       29.    Based on the foregoing allegations as set forth in paragraphs 9 through 12,

specifically, CITI violated Plaintiff’s civil rights under 42 U.S.C. §1981with respect to the

“2017-2018 Opening” or “Team Leader of the Pre-Periodic Review operations/program

and which would have been a promotion for Plaintiff to Vice President” by subjecting

Plaintiff to racial discrimination in that (1) Plaintiff was qualified for the job (2) Plaintiff

was equally qualified as or more qualified than the person(s) hired or considered (3)

Plaintiff applied for the position and was denied the position (4) the position was given

to a white employee, outside of the Plaintiff’s protected class and (5) Plaintiff was

                                               9
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 10 of 37 PageID 10




harmed by the denial of the promotion or advancement opportunity. As such, Plaintiff

was discriminated against in the making and enforcement of his employment contract

and employment relationship, including the performance, and the enjoyment of all

benefits, privileges, terms, and conditions of the contractual relationship between

Plaintiff and CITI.

       WHEREFORE, HARDNETT demands the following relief: compensatory

damages, emotional pain, suffering, inconvenience, mental anguish, loss of the

enjoyment of life, lost benefits, future pecuniary losses, punitive damages, prejudgment

interest, attorney’s fees, and costs pursuant to the 42 U.S.C. §1981 and §1988; and non-

pecuniary damages afforded under Section 1981; a trial by jury and any other relief this

court deems just and proper.

       COUNT II: VIOLATIONS OF 42 U.S.C. §1981 AGAINST DEFENDANT

  (“Race discrimination-Failure to Promote For Compliant Procedure Position”)

       30.    Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

       31.    HARDNETT repeats, re-alleges and incorporates paragraphs 1-19 and 30

set forth above.

       32.    HARDNETT is African-American and therefore a member of the

protected class and/or is black pursuant to 42 U.S.C. §1981.

       33.    At all times material to this action HARDNETT was employed with the

CITI under the auspices of employment contract, either express, implied or at-will.




                                           10
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 11 of 37 PageID 11




       34.    At all times material to this Complaint, Defendant, or Defendant through

its agents, representatives, and employees, who were acting in the course and scope of

their employment, was/is an employer within the meaning of Section 1981 with fifteen

(15) employees and was receiving money from the Federal Government through federal

contracts-loans.

       35.   The Defendant, CITI deprived Plaintiff of his civil rights under 42 U.S.C. §

1981 by intentionally discriminating against Plaintiff with respect to the benefits, rights,

privileges, terms and conditions of his employment contract by discriminating against

Plaintiff with the specific purpose of denying Plaintiff promotion and advancement and

causing Plaintiff further harm and with the purpose of adversely affecting Plaintiff’s

ability to gain future and further advancement within CITI.

       36.     That Defendant CITI has never on any other occasions acted in such a

manner with white former or current employees who have entered into such or similar

employment related contract(s), agreements, or relationships with CITI, with respect to

promoting qualified white employees to positions, which they have applied.

       37.    42 U.S.C. §1981(a) states in pertinent part, “All persons within the

jurisdiction of the United States shall have the same right in every State and Territory to

make and enforce contracts, to sue, be parties, give evidence, and to the full and equal

benefit of all laws and proceedings for the security of persons and property as is

enjoyed by white citizens, and shall be subject to like punishment, pains, penalties,

taxes, licenses, and exactions of every kind, and to no other.”



                                            11
        Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 12 of 37 PageID 12




         38.   42 U.S.C. §1981 (b) states in pertinent part, “For purposes of this section,

the term “make and enforce contracts” includes the making, performance, modification,

and termination of contracts, and the enjoyment of all benefits, privileges, terms, and

conditions of the contractual relationship.

         39.   Based on the foregoing allegations as set forth in paragraph 13 specifically,

CITI violated Plaintiff’s civil rights under 42 U.S.C. §1981 with respect to the

“Compliant Procedure Position” by subjecting Plaintiff to racial discrimination in that

(1) Plaintiff was qualified for the job (2) Plaintiff was equally qualified as or more

qualified than the person(s) hired or considered (3) Plaintiff was denied the position

and denied the opportunity to even apply for the position (4) the position was given to

a white employee, outside of the Plaintiff’s protected class and (5) Plaintiff was harmed

by the denial of the promotion or advancement opportunity. As such, Plaintiff was

discriminated against in the making and enforcement of his employment contract and

employment relationship, including the performance, and the enjoyment of all benefits,

privileges, terms, and conditions of the contractual relationship between Plaintiff and

CITI.

         WHEREFORE, HARDNETT demands the following relief: compensatory

damages, emotional pain, suffering, inconvenience, mental anguish, loss of the

enjoyment of life, lost benefits, future pecuniary losses, punitive damages, prejudgment

interest, attorney’s fees, and costs pursuant to the 42 U.S.C. §1981 and §1988; and non-

pecuniary damages afforded under Section 1981; a trial by jury and any other relief this

court deems just and proper.

                                              12
        Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 13 of 37 PageID 13




         COUNT III: VIOLATIONS OF TITLE VII AGAINST DEFENDANT

 (“Race discrimination-Failure to Promote For Compliant Procedure Position”)

         40.   Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

         41.   HARDNETT repeats, re-alleges and incorporates paragraphs 1-19 and 40

set forth above.

         42.   Plaintiff has exhausted his administrative remedies as described in

paragraph 5 above and therefore all conditions precedent to filing suit under Title VII

have been met.

         43.   Defendant(s) by and through Defendant's agents, engaged in unlawful

employment practices involving Plaintiff because of his race and color.

         44.   Defendant(s) by and through Defendant's agents, discriminated against

Plaintiff in connection with the compensation, terms, conditions and privileges of

employment or limited, segregated, or classified Plaintiff in a manner that would

deprive or tend to deprive him of any employment opportunity or adversely affect his

status because of Plaintiff's race and color in violation of 42 U.S.C. Section 2000e-2(a).

         45.   Defendant, by and through Defendant's agents, classified Plaintiff in a

manner that deprived him of an equal employment opportunity that was provided to

other non-black employees similarly situated in violation of 42 U.S.C. Section 2000e-

2(a).

         46.   Plaintiff, a black male, was subjected to discrimination because of his race

and color in that Plaintiff was subjected to ongoing and constant racial discrimination,

                                             13
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 14 of 37 PageID 14




including failure to be promoted in that he was denied promotion due to his race as

described in paragraphs 13 above.

       47.    To this end, Plaintiff was subjected to discrimination in that (1) Plaintiff

was qualified for the job (2) Plaintiff was equally qualified as or more qualified than the

person(s) hired or considered (3)       Plaintiff denied the position and denied the

opportunity to even apply for the position (4) the position was given to a white

employee, outside of the Plaintiff’s protected class and (5) Plaintiff was harmed by the

denial of the promotion or advancement opportunity.

       48.    As a direct and proximate result of the aforementioned violations, Plaintiff

has suffered injuries, loss of income, loss of benefits, loss of reputation, embarrassment

and humiliation, inconvenience, loss of enjoyment of life, emotional pain and suffering,

and severe emotional distress and anguish.

       WHEREFORE, Plaintiff demands the following relief: compensatory damages,

lost benefits, lost income including back pay and front pay, prejudgment interest,

attorney’s fees, and costs pursuant to Title VII, punitive damages, a trial by jury and

any other relief this court deems just and proper.

        COUNT IV: VIOLATIONS OF FCRA 760.01 AGAINST DEFENDANT

   (“Race discrimination-Failure to Promote For Compliant Procedure Position”)

       49.    Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

       50.    HARDNETT repeats, re-alleges and incorporates paragraphs 1-29 and 49

set forth above.

                                            14
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 15 of 37 PageID 15




       51.    Plaintiff has exhausted his administrative remedies as described in

paragraph 5 above and therefore all conditions precedent to filing suit under the FCRA

760.01et seq., have been met.

       52.    Defendant(s) by and through Defendant's agents, engaged in unlawful

employment practices involving Plaintiff because of his race and color.

       53.    Defendant(s) by and through Defendant's agents, discriminated against

Plaintiff in connection with the compensation, terms, conditions and privileges of

employment or limited, segregated, or classified Plaintiff in a manner that would

deprive or tend to deprive him of any employment opportunity or adversely affect his

status because of Plaintiff's race and color in violation of the FCRA 760.01et seq.,

       54.    Defendant, by and through Defendant's agents, classified Plaintiff in a

manner that deprived him of an equal employment opportunity that was provided to

other non-black employees similarly situated in violation of the FCRA et seq.,

       55.    Plaintiff, a black male, was subjected to discrimination because of his race

and color in that Plaintiff was subjected to ongoing and constant racial discrimination,

including failure to be promoted in that he was denied promotion due to his race as

described in paragraphs 13 above.

       56.    To this end, Plaintiff was subjected to discrimination in that (1) Plaintiff

was qualified for the job (2) Plaintiff was equally qualified as or more qualified than the

person(s) hired or considered (3) Plaintiff was denied the position and denied the

opportunity to even apply for the position (4) the position was given to a white

employee, outside of the Plaintiff’s protected class and (5) Plaintiff was harmed by the

                                             15
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 16 of 37 PageID 16




denial of the promotion or advancement opportunity.

       57.    As a direct and proximate result of the aforementioned violations, Plaintiff

has suffered injuries, loss of income, loss of benefits, loss of reputation, embarrassment

and humiliation, inconvenience, loss of enjoyment of life, emotional pain and suffering,

and severe emotional distress and anguish.

       WHEREFORE, Plaintiff demands the following relief: compensatory damages,

lost benefits, lost income including back pay and front pay, prejudgment interest,

attorney’s fees, and costs pursuant to the FCRA 760.01 et seq, punitive damages, a trial

by jury and any other relief this court deems just and proper.

       COUNT V: VIOLATIONS OF 42 U.S.C. §1981 AGAINST DEFENDANT

    (“Race discrimination and Retaliation Regarding Performance Evaluations”)

       58.    Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

       59.    HARDNETT repeats, re-alleges and incorporates paragraphs 1-19 and 58

set forth above.

       60.    HARDNETT is African-American and therefore a member of the

protected class and/or is black pursuant to 42 U.S.C. §1981.

       61.    At all times material to this action HARDNETT was employed with the

CITI under the auspices of employment contract, either express, implied or at-will.

       62.    At all times material to this Complaint, Defendant, or Defendant through

its agents, representatives, and employees, who were acting in the course and scope of

their employment, was/is an employer within the meaning of Section 1981 with fifteen

                                           16
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 17 of 37 PageID 17




(15) employees and was receiving money from the Federal Government through federal

contracts-loans.

       63.     The Defendant, CITI deprived Plaintiff of his civil rights under 42 U.S.C. §

1981 by intentionally discriminating and retaliating against Plaintiff with respect to the

benefits, rights, privileges, terms and conditions of his employment contract by

discriminating and retaliating against Plaintiff with the specific purpose of denying

Plaintiff promotion and advancement and causing Plaintiff further harm and with the

purpose of adversely affecting Plaintiff’s ability to gain future and further advancement

within CITI.

       64.      That Defendant CITI has never on any other occasions acted in such a

manner with white former or current employees who have entered into such or similar

employment related contract(s), agreements, or relationships with CITI, with respect to

given them poor evaluations after they have complaints of unfair or discriminatory

treatment with respect to being promoted.

       65.     42 U.S.C. §1981(a) states in pertinent part, “All persons within the

jurisdiction of the United States shall have the same right in every State and Territory to

make and enforce contracts, to sue, be parties, give evidence, and to the full and equal

benefit of all laws and proceedings for the security of persons and property as is

enjoyed by white citizens, and shall be subject to like punishment, pains, penalties,

taxes, licenses, and exactions of every kind, and to no other.”

       66.     42 U.S.C. §1981 (b) states in pertinent part, “For purposes of this section,

the term “make and enforce contracts” includes the making, performance, modification,

                                             17
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 18 of 37 PageID 18




and termination of contracts, and the enjoyment of all benefits, privileges, terms, and

conditions of the contractual relationship.

       67.    Based on the foregoing allegations as set forth in paragraph 14 specifically,

CITI violated Plaintiff’s civil rights under 42 U.S.C. §1981 with respect to subjecting

Plaintiff to racial discrimination and retaliation in that Plaintiff exercised his rights by

complaining on numerous occasions and opposing a racial discriminatory practice

against his person because of his race and color with respect to being promoted.

Plaintiff’s complaints constituted “protected activity”.      After Plaintiff complained,

Plaintiff was given multiple unfavorable performance evaluations, although the

Plaintiff was performing at a high level.

       68.    There was a direct casual connection between Plaintiff’s protected

activities and Defendant’s subsequent adverse actions against him. In fact, if Plaintiff

would have known he would be retaliated against this would have dissuaded Plaintiff

from complaining about discriminatory and unfair conduct by the Defendant. As a

direct and proximate result of the aforementioned violations, Plaintiff has suffered

injuries, loss of income, loss of benefits, loss of reputation, embarrassment and

humiliation, inconvenience, loss of enjoyment of life, emotional pain and suffering, and

severe emotional distress and anguish.      As such, Plaintiff was discriminated against in

the making and enforcement of his employment contract and employment relationship,

including the performance, and the enjoyment of all benefits, privileges, terms, and

conditions of the contractual relationship between Plaintiff and CITI.



                                              18
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 19 of 37 PageID 19




       WHEREFORE, HARDNETT demands the following relief: compensatory

damages, emotional pain, suffering, inconvenience, mental anguish, loss of the

enjoyment of life, lost benefits, future pecuniary losses, punitive damages, prejudgment

interest, attorney’s fees, and costs pursuant to the 42 U.S.C. §1981 and §1988; and non-

pecuniary damages afforded under Section 1981; a trial by jury and any other relief this

court deems just and proper.

       COUNT VI: VIOLATIONS OF TITLE VII AGAINST DEFENDANT

    (“Race Discrimination and Retaliation Regarding Performance Evaluations”)

       69.    Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

       70.    HARDNETT repeats, re-alleges and incorporates paragraphs 1-19 and 69

set forth above.

       71.    Plaintiff has exhausted his administrative remedies as described in

paragraph 5 above and therefore all conditions precedent to filing suit under Title VII

have been met.

       72.    Defendant(s) by and through Defendant's agents, engaged in unlawful

employment practices involving Plaintiff because of his race and color.

       73.    Defendant(s) by and through Defendant's agents, discriminated against

Plaintiff in connection with the compensation, terms, conditions and privileges of

employment or limited, segregated, or classified Plaintiff in a manner that would

deprive or tend to deprive him of any employment opportunity or adversely affect his

status because of Plaintiff's race and color in violation of Title VII

                                              19
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 20 of 37 PageID 20




       74.      Defendant, by and through Defendant's agents, classified Plaintiff in a

manner that deprived him of an equal employment opportunity that was provided to

other non-black employees similarly situated in violation of Title VII.

       75.      Based on the foregoing allegations as set forth in paragraph 14 specifically,

CITI violated Plaintiff’s civil rights under Title VII with respect to subjecting Plaintiff to

racial discrimination and retaliation in that Plaintiff exercised his rights by complaining

on numerous occasions and opposing a racial discriminatory practice against his person

because of his race and color with respect to being promoted. Plaintiff’s complaints

constituted “protected activity”.       After Plaintiff complained, Plaintiff was given

multiple unfavorable performance evaluations, although the Plaintiff was performing at

a high level.

       76.      There was a direct casual connection between Plaintiff’s protected

activities and Defendant’s subsequent adverse actions against him. In fact, if Plaintiff

would have known he would be retaliated against this would have dissuaded Plaintiff

from complaining about discriminatory and unfair conduct by the Defendant. As a

direct and proximate result of the aforementioned violations, Plaintiff has suffered

injuries, loss of income, loss of benefits, loss of reputation, embarrassment and

humiliation, inconvenience, loss of enjoyment of life, emotional pain and suffering, and

severe emotional distress and anguish.      As such, Plaintiff was discriminated against in

the making and enforcement of his employment contract and employment relationship,

including the performance, and the enjoyment of all benefits, privileges, terms, and

conditions of the contractual relationship between Plaintiff and CITI.

                                              20
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 21 of 37 PageID 21




       WHEREFORE, HARDNETT demands the following relief: compensatory

damages, emotional pain, suffering, inconvenience, mental anguish, loss of the

enjoyment of life, lost benefits, future pecuniary losses, punitive damages, prejudgment

interest, attorney’s fees, and costs pursuant to the Title VII and §1988; and non-

pecuniary damages afforded under Title VII; a trial by jury and any other relief this

court deems just and proper.

       COUNT VII: VIOLATIONS OF THE FCRA 760.01 AGAINST DEFENDANT

     (“Race Discrimination and Retaliation Regarding Performance Evaluations”)

       77.    Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

       78.    HARDNETT repeats, re-alleges and incorporates paragraphs 1-19 and 77

set forth above.

       79.    Plaintiff has exhausted his administrative remedies as described in

paragraph 5 above and therefore all conditions precedent to filing suit under the FCRA

760.01 et seq., have been met.

       80.    Defendant(s) by and through Defendant's agents, engaged in unlawful

employment practices involving Plaintiff because of his race and color.

       81.    Defendant(s) by and through Defendant's agents, discriminated against

Plaintiff in connection with the compensation, terms, conditions and privileges of

employment or limited, segregated, or classified Plaintiff in a manner that would

deprive or tend to deprive him of any employment opportunity or adversely affect his

status because of Plaintiff's race and color in violation of the FCRA 760.01 et seq.,

                                             21
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 22 of 37 PageID 22




       82.    Defendant, by and through Defendant's agents, classified Plaintiff in a

manner that deprived him of an equal employment opportunity that was provided to

other non-black employees similarly situated in violation of Title VII.

       83.    Based on the foregoing allegations as set forth in paragraph 14 specifically,

CITI violated Plaintiff’s civil rights under the FCRA 760.01 et seq., with respect to

subjecting Plaintiff to racial discrimination and retaliation in that Plaintiff exercised his

rights by complaining on numerous occasions and opposing a racial discriminatory

practice against his person because of his race and color with respect to being

promoted.     Plaintiff’s complaints constituted “protected activity”.       After Plaintiff

complained, Plaintiff was given multiple unfavorable performance evaluations,

although the Plaintiff was performing at a high level.

       84.    There was a direct casual connection between Plaintiff’s protected

activities and Defendant’s subsequent adverse actions against him. In fact, if Plaintiff

would have known he would be retaliated against this would have dissuaded Plaintiff

from complaining about discriminatory and unfair conduct by the Defendant. As a

direct and proximate result of the aforementioned violations, Plaintiff has suffered

injuries, loss of income, loss of benefits, loss of reputation, embarrassment and

humiliation, inconvenience, loss of enjoyment of life, emotional pain and suffering, and

severe emotional distress and anguish.     As such, Plaintiff was discriminated against in

the making and enforcement of his employment contract and employment relationship,

including the performance, and the enjoyment of all benefits, privileges, terms, and

conditions of the contractual relationship between Plaintiff and CITI.

                                             22
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 23 of 37 PageID 23




       WHEREFORE, HARDNETT demands the following relief: compensatory

damages, emotional pain, suffering, inconvenience, mental anguish, loss of the

enjoyment of life, lost benefits, future pecuniary losses, punitive damages, prejudgment

interest, attorney’s fees, and costs pursuant to the FCRA 760.01 et seq., and §1988; and

non-pecuniary damages afforded under the FCRA 760.01 et seq., a trial by jury and any

other relief this court deems just and proper.

       COUNT VIII: VIOLATIONS OF 42 U.S.C. §1981 AGAINST DEFENDANT

  (“Race discrimination-Failure to Promote to Leader of Pre-Periodic Review Dept.”)

       85.    Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

       86.    HARDNETT repeats, re-alleges and incorporates paragraphs 1-19 and 85

set forth above.

       87.    HARDNETT is African-American and therefore a member of the

protected class and/or is black pursuant to 42 U.S.C. §1981.

       88.    At all times material to this action HARDNETT was employed with the

CITI under the auspices of employment contract, either express, implied or at-will.

       89.    At all times material to this Complaint, Defendant, or Defendant through

its agents, representatives, and employees, who were acting in the course and scope of

their employment, was/is an employer within the meaning of Section 1981 with fifteen

(15) employees and was receiving money from the Federal Government through federal

contracts-loans.




                                            23
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 24 of 37 PageID 24




       90.   The Defendant, CITI deprived Plaintiff of his civil rights under 42 U.S.C. §

1981 by intentionally discriminating against Plaintiff with respect to the benefits, rights,

privileges, terms and conditions of his employment contract by discriminating against

Plaintiff with the specific purpose of denying Plaintiff promotion and advancement and

causing Plaintiff further harm and with the purpose of adversely affecting Plaintiff’s

ability to gain future and further advancement within CITI.

       91.     That Defendant CITI has never on any other occasions acted in such a

manner with white former or current employees who have entered into such or similar

employment related contract(s), agreements, or relationships with CITI, with respect to

promoting qualified white employees to positions, which they have applied.

       92.    42 U.S.C. §1981(a) states in pertinent part, “All persons within the

jurisdiction of the United States shall have the same right in every State and Territory to

make and enforce contracts, to sue, be parties, give evidence, and to the full and equal

benefit of all laws and proceedings for the security of persons and property as is

enjoyed by white citizens, and shall be subject to like punishment, pains, penalties,

taxes, licenses, and exactions of every kind, and to no other.”

       93.    42 U.S.C. §1981 (b) states in pertinent part, “For purposes of this section,

the term “make and enforce contracts” includes the making, performance, modification,

and termination of contracts, and the enjoyment of all benefits, privileges, terms, and

conditions of the contractual relationship.

       94.    Based on the foregoing allegations as set forth in paragraph 15 specifically,

CITI violated Plaintiff’s civil rights under 42 U.S.C. §1981 with respect to the “VP-

                                              24
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 25 of 37 PageID 25




Manager of the Pre-Periodic Review Department” by subjecting Plaintiff to racial

discrimination in that (1) Plaintiff was qualified for the job (2) Plaintiff was equally

qualified as or more qualified than the person(s) hired or considered (3) Plaintiff was

denied the position and denied the opportunity to even apply for the position (4) the

position was given to a white employee, outside of the Plaintiff’s protected class and (5)

Plaintiff was harmed by the denial of the promotion or advancement opportunity. As

such, Plaintiff was discriminated against in      the making and enforcement of his

employment contract and employment relationship, including the performance, and the

enjoyment of all benefits, privileges, terms, and conditions of the contractual

relationship between Plaintiff and CITI.

       WHEREFORE, HARDNETT demands the following relief: compensatory

damages, emotional pain, suffering, inconvenience, mental anguish, loss of the

enjoyment of life, lost benefits, future pecuniary losses, punitive damages, prejudgment

interest, attorney’s fees, and costs pursuant to the 42 U.S.C. §1981 and §1988; and non-

pecuniary damages afforded under Section 1981; a trial by jury and any other relief this

court deems just and proper.

       COUNT IX: VIOLATIONS OF TITLE VII AGAINST DEFENDANT

  (“Race discrimination-Failure to Promote to Leader of Pre-Periodic Review Dept.”)

       95.    Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

       96.    HARDNETT repeats, re-alleges and incorporates paragraphs 1-19 and 95

set forth above.

                                           25
        Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 26 of 37 PageID 26




         97.    Plaintiff has exhausted his administrative remedies as described in

paragraph 5 above and therefore all conditions precedent to filing suit under Title VII

have been met.

         98.    Defendant(s) by and through Defendant's agents, engaged in unlawful

employment practices involving Plaintiff because of his race and color.

         99.    Defendant(s) by and through Defendant's agents, discriminated against

Plaintiff in connection with the compensation, terms, conditions and privileges of

employment or limited, segregated, or classified Plaintiff in a manner that would

deprive or tend to deprive him of any employment opportunity or adversely affect his

status because of Plaintiff's race and color in violation of 42 U.S.C. Section 2000e-2(a).

         100.   Defendant, by and through Defendant's agents, classified Plaintiff in a

manner that deprived him of an equal employment opportunity that was provided to

other non-black employees similarly situated in violation of 42 U.S.C. Section 2000e-

2(a).

         101.   Plaintiff, a black male, was subjected to discrimination because of his race

and color in that Plaintiff was subjected to ongoing and constant racial discrimination,

including failure to be promoted in that he was denied promotion due to his race as

described in paragraphs 15 above.

         102.   To this end, Plaintiff was subjected to discrimination in that (1) Plaintiff

was qualified for the job (2) Plaintiff was equally qualified as or more qualified than the

person(s) hired or considered (3) Plaintiff was denied the position and denied the

opportunity to even apply for the position (4) the position was given to a white

                                             26
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 27 of 37 PageID 27




employee, outside of the Plaintiff’s protected class and (5) Plaintiff was harmed by the

denial of the promotion or advancement opportunity.

       103.   As a direct and proximate result of the aforementioned violations, Plaintiff

has suffered injuries, loss of income, loss of benefits, loss of reputation, embarrassment

and humiliation, inconvenience, loss of enjoyment of life, emotional pain and suffering,

and severe emotional distress and anguish.

       WHEREFORE, Plaintiff demands the following relief: compensatory damages,

lost benefits, lost income including back pay and front pay, prejudgment interest,

attorney’s fees, and costs pursuant to Title VII, punitive damages, a trial by jury and

any other relief this court deems just and proper.

       COUNT X: VIOLATIONS OF THE FCRA 760.01 AGAINST DEFENDANT

  (“Race discrimination-Failure to Promote to Leader of Pre-Periodic Review Dept.”)

       104.   Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

       105.   HARDNETT repeats, re-alleges and incorporates paragraphs 1-19 and 104

set forth above.

       106.   Plaintiff has exhausted his administrative remedies as described in

paragraph 5 above and therefore all conditions precedent to filing suit under the FCRA

760.01et seq., have been met.

       107.   Defendant(s) by and through Defendant's agents, engaged in unlawful

employment practices involving Plaintiff because of his race and color.

       108.   Defendant(s) by and through Defendant's agents, discriminated against

                                           27
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 28 of 37 PageID 28




Plaintiff in connection with the compensation, terms, conditions and privileges of

employment or limited, segregated, or classified Plaintiff in a manner that would

deprive or tend to deprive him of any employment opportunity or adversely affect his

status because of Plaintiff's race and color in violation of the FCRA 760.01et seq.,

       109.   Defendant, by and through Defendant's agents, classified Plaintiff in a

manner that deprived him of an equal employment opportunity that was provided to

other non-black employees similarly situated in violation of the FCRA et seq.,

       110.   Plaintiff, a black male, was subjected to discrimination because of his race

and color in that Plaintiff was subjected to ongoing and constant racial discrimination,

including failure to be promoted in that he was denied promotion due to his race as

described in paragraphs 15 above.

       111.   To this end, Plaintiff was subjected to discrimination in that (1) Plaintiff

was qualified for the job (2) Plaintiff was equally qualified as or more qualified than the

person(s) hired or considered (3) Plaintiff was denied the position and denied the

opportunity to even apply for the position (4) the position was given to a white

employee, outside of the Plaintiff’s protected class and (5) Plaintiff was harmed by the

denial of the promotion or advancement opportunity.

       112.   As a direct and proximate result of the aforementioned violations, Plaintiff

has suffered injuries, loss of income, loss of benefits, loss of reputation, embarrassment

and humiliation, inconvenience, loss of enjoyment of life, emotional pain and suffering,

and severe emotional distress and anguish.



                                             28
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 29 of 37 PageID 29




       WHEREFORE, Plaintiff demands the following relief: compensatory damages,

lost benefits, lost income including back pay and front pay, prejudgment interest,

attorney’s fees, and costs pursuant to the FCRA 760.01 et seq, punitive damages, a trial

by jury and any other relief this court deems just and proper.

       COUNT XI: VIOLATIONS OF 42 U.S.C. §1981 AGAINST DEFENDANT

              (“Discrimination and Retaliation Regarding Being Placed of PIP”)

       113.     Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

       114.     HARDNETT repeats, re-alleges and incorporates paragraphs 1-19 and 113

set forth above.

       115.     HARDNETT is African-American and therefore a member of the

protected class and/or is black pursuant to 42 U.S.C. §1981.

       116.     At all times material to this action HARDNETT was employed with the

CITI under the auspices of employment contract, either express, implied or at-will.

       117.      At all times material to this Complaint, Defendant, or Defendant through

its agents, representatives, and employees, who were acting in the course and scope of

their employment, was/is an employer within the meaning of Section 1981 with fifteen

(15) employees and was receiving money from the Federal Government through federal

contracts-loans.

       118.     The Defendant, CITI deprived Plaintiff of his civil rights under 42 U.S.C. §

1981 by intentionally discriminating and retaliating against Plaintiff with respect to the

benefits, rights, privileges, terms, and conditions of his employment contract by

                                             29
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 30 of 37 PageID 30




retaliating against Plaintiff with the specific purpose of denying Plaintiff promotion and

advancement and causing Plaintiff further harm and with the purpose of adversely

affecting Plaintiff’s ability to gain future and further advancement within CITI.

       119.     That Defendant CITI has never on any other occasions acted in such a

manner with similarly white former or current employees who have entered into such

or similar employment related contract(s), agreements, or relationships with CITI, with

respect to retaliating against them and placing them on a “performance improvement

plans” (PIP) after they have complaints of unfair or discriminatory treatment with

respect to being promoted and participating in the EEOC process.

       120.   42 U.S.C. §1981(a) states in pertinent part, “All persons within the

jurisdiction of the United States shall have the same right in every State and Territory to

make and enforce contracts, to sue, be parties, give evidence, and to the full and equal

benefit of all laws and proceedings for the security of persons and property as is

enjoyed by white citizens, and shall be subject to like punishment, pains, penalties,

taxes, licenses, and exactions of every kind, and to no other.”

       121.   42 U.S.C. §1981 (b) states in pertinent part, “For purposes of this section,

the term “make and enforce contracts” includes the making, performance, modification,

and termination of contracts, and the enjoyment of all benefits, privileges, terms, and

conditions of the contractual relationship.

       122.   Based on the foregoing allegations as set forth in paragraphs 17 thru 19

specifically, CITI violated Plaintiff’s civil rights under 42 U.S.C. §1981 with respect to

subjecting Plaintiff to retaliation in that Plaintiff exercised his rights by complaining on

                                              30
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 31 of 37 PageID 31




numerous occasions and opposing a racial discriminatory practice against his person

because of his race and color with respect to being promoted and participated in the

EEOC process. Plaintiff’s complaints and participation in the EEOC process constituted

“protected activity”. After Plaintiff complained and participated in the EEOC process,

Plaintiff was placed on a PIP. Plaintiff, the only black employee on the PPR team was

the only person ever placed on a PIP. Indeed, the main conduct for which (s) Plaintiff

was placed on the PIP similarly situated non-black (white and Latino) employees-

colleagues engaged in the exact same conduct yet were not placed on a PIP.

       123.   There was a direct casual connection between Plaintiff’s protected

activities and Defendant’s subsequent adverse actions against him. In fact, if Plaintiff

would have known he would be retaliated against this would have dissuaded Plaintiff

from complaining about discriminatory and unfair conduct by the Defendant and

participating in the EEOC process.          As a direct and proximate result of the

aforementioned violations, Plaintiff has suffered injuries, loss of income, loss of benefits,

loss of reputation, embarrassment and humiliation, inconvenience, loss of enjoyment of

life, emotional pain and suffering, and severe emotional distress and anguish.            As

such, Plaintiff was retaliated against in the making and enforcement of his employment

contract and employment relationship, including the performance, and the enjoyment

of all benefits, privileges, terms, and conditions of the contractual relationship between

Plaintiff and CITI.

       WHEREFORE, HARDNETT demands the following relief: compensatory

damages, emotional pain, suffering, inconvenience, mental anguish, loss of the

                                             31
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 32 of 37 PageID 32




enjoyment of life, lost benefits, future pecuniary losses, punitive damages, prejudgment

interest, attorney’s fees, and costs pursuant to the 42 U.S.C. §1981 and §1988; and non-

pecuniary damages afforded under Section 1981; a trial by jury and any other relief this

court deems just and proper.

              COUNT XII: VIOLATIONS OF TITLE VII AGAINST DEFENDANT

              (“Discrimination and Retaliation Regarding Being Placed of PIP”)

       124.    Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

       125.    HARDNETT repeats, re-alleges and incorporates paragraphs 1-19 and 124

set forth above.

       126.    Plaintiff has exhausted his administrative remedies as described in

paragraph 5 above and therefore all conditions precedent to filing suit under Title VII

have been met.

       127.    Defendant(s) by and through Defendant's agents, engaged in unlawful

employment practices by discriminating against Plaintiff and retaliating against

Plaintiff for engaging in protected activities.

       128.    Defendant(s) by and through Defendant's agents, discriminated against

and retaliated against Plaintiff in connection with the compensation, terms, conditions

and privileges of employment or limited, segregated, or classified Plaintiff in a manner

that would deprive or tend to deprive him of any employment opportunity or

adversely affect his status because of Plaintiff's race and color in violation of Title VII

       129.    Defendant, by and through Defendant's agents, classified Plaintiff in a

                                              32
       Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 33 of 37 PageID 33




manner that deprived him of an equal employment opportunity that was provided to

other non-black employees similarly situated in violation of Title VII. Plaintiff, the only

black employee on the “team” was the only person ever placed on a PIP. Indeed, the

main conduct for which (s) Plaintiff was placed on the PIP similarly situated non-black

(white and Latino) employees-colleagues engaged in the exact same conduct yet were

not placed on a PIP.

        130.   Based on the foregoing allegations as set forth in paragraphs 17 thru 19

specifically, CITI violated Plaintiff’s civil rights under Title VII with respect to

subjecting Plaintiff to retaliation in that Plaintiff exercised his rights by complaining on

numerous occasions and opposing a racial discriminatory practice against his person

because of his race and color with respect to being promoted and participated in the

EEOC process. Plaintiff’s complaints and participation in the EEOC process constituted

“protected activity”. After Plaintiff complained and participated in the EEOC process,

Plaintiff was placed on a PIP. Indeed, Plaintiff was the only person ever placed on a

PIP.

        131.   There was a direct casual connection between Plaintiff’s protected

activities and Defendant’s subsequent adverse actions against him. In fact, if Plaintiff

would have known he would be retaliated against this would have dissuaded Plaintiff

from complaining about discriminatory and unfair conduct by the Defendant and

participating in the EEOC process.          As a direct and proximate result of the

aforementioned violations, Plaintiff has suffered injuries, loss of income, loss of benefits,

loss of reputation, embarrassment and humiliation, inconvenience, loss of enjoyment of

                                             33
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 34 of 37 PageID 34




life, emotional pain and suffering, and severe emotional distress and anguish.         As

such, Plaintiff was retaliated against in the making and enforcement of his employment

contract and employment relationship, including the performance, and the enjoyment

of all benefits, privileges, terms, and conditions of the contractual relationship between

Plaintiff and CITI.

       WHEREFORE, HARDNETT demands the following relief: compensatory

damages, emotional pain, suffering, inconvenience, mental anguish, loss of the

enjoyment of life, lost benefits, future pecuniary losses, punitive damages, prejudgment

interest, attorney’s fees, and costs pursuant to Title VII and §1988; and non-pecuniary

damages afforded under Title VII; a trial by jury and any other relief this court deems

just and proper.

       COUNT XIII: VIOLATIONS OF THE FCRA 760.01 AGAINST DEFENDANT

              (“Discrimination and Retaliation Regarding Being Placed of PIP”)

       132.   Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 19.

       133.   HARDNETT repeats, re-alleges and incorporates paragraphs 1-19 and 134

set forth above.

       134.   Plaintiff has exhausted his administrative remedies as described in

paragraph 5 above and therefore all conditions precedent to filing suit under the FCRA

760.01 et seq., have been met.

       135.   Defendant(s) by and through Defendant's agents, engaged in unlawful

employment practices discriminating against and by retaliating against Plaintiff for

                                           34
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 35 of 37 PageID 35




participating in protected activities.

       136.   Defendant(s) by and through Defendant's agents, discriminated against

and retaliated against Plaintiff in connection with the compensation, terms, conditions

and privileges of employment or limited, segregated, or classified Plaintiff in a manner

that would deprive or tend to deprive him of any employment opportunity or

adversely affect his status because of Plaintiff's race and color in violation of the FCRA

760.01 et seq.,

       137.   Defendant, by and through Defendant's agents, classified Plaintiff in a

manner that deprived him of an equal employment opportunity that was provided to

other non-black employees similarly situated in violation of the FCRA 760.01 et seq.,.

Plaintiff, the only black employee on the “team” was the only person ever placed on a

PIP. Indeed, the main conduct for which (s) Plaintiff was placed on the PIP similarly

situated non-black (white and Latino) employees-colleagues engaged in the exact same

conduct yet were not placed on a PIP.

       138.   Based on the foregoing allegations as set forth in paragraphs 17 thru 19

specifically, CITI violated Plaintiff’s civil rights under the FCRA 760.01 et seq., with

respect to subjecting Plaintiff to retaliation in that Plaintiff exercised his rights by

complaining on numerous occasions and opposing a racial discriminatory practice

against his person because of his race and color with respect to being promoted and

participated in the EEOC process. Plaintiff’s complaints and participation in the EEOC

process constituted “protected activity”. After Plaintiff complained and participated in



                                           35
     Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 36 of 37 PageID 36




the EEOC process, Plaintiff was placed on a PIP. Indeed, Plaintiff was the only person

ever placed on a PIP.

       139.   There was a direct casual connection between Plaintiff’s protected

activities and Defendant’s subsequent adverse actions against him. In fact, if Plaintiff

would have known he would be retaliated against this would have dissuaded Plaintiff

from complaining about discriminatory and unfair conduct by the Defendant and

participating in the EEOC process.          As a direct and proximate result of the

aforementioned violations, Plaintiff has suffered injuries, loss of income, loss of benefits,

loss of reputation, embarrassment and humiliation, inconvenience, loss of enjoyment of

life, emotional pain and suffering, and severe emotional distress and anguish.            As

such, Plaintiff was retaliated against in the making and enforcement of his employment

contract and employment relationship, including the performance, and the enjoyment

of all benefits, privileges, terms, and conditions of the contractual relationship between

Plaintiff and CITI.

       WHEREFORE, HARDNETT demands the following relief: compensatory

damages, emotional pain, suffering, inconvenience, mental anguish, loss of the

enjoyment of life, lost benefits, future pecuniary losses, punitive damages, prejudgment

interest, attorney’s fees, and costs pursuant to the FCRA 760.01 et seq., and §1988; and

non-pecuniary damages afforded under the FCRA 760.01 et seq.,; a trial by jury and any

other relief this court deems just and proper.

       DATED this the 8th day of March 2021.



                                             36
Case 8:21-cv-00526 Document 1 Filed 03/07/21 Page 37 of 37 PageID 37




                               By: /S/ Frank T. Allen
                                  FRANK T. ALLEN, ESQUIRE
                                  Florida Bar No.: 0033464
                                  THE ALLEN FIRM, P.A.
                                  A Professional Association
                                  2582 Maguire Rd., Suite 130
                                  OCOEE, FL 34761
                                  Tel. (407) 481-8103
                                  Fax (407) 481-0009
                                  E-Mail: Fallen@TheAllenFirmPA.com
                                  Trial Counsel and Attorneys for Plaintiff


                                  /S/ Bruce Hardnett
                                  BRUCE HARDNETT, Plaintiff




                                 37
